The plaintiff in error was convicted in the county court of Choctaw county for the offense of unlawfully conveying intoxicating liquors, and sentenced to be confined for a period of thirty days in the county jail and to pay a fine of fifty dollars. The judgment and sentence was entered on April 25, 1910. No brief has been filed and no appearance made in this court on behalf of the plaintiff in error. The Attorney General has moved to affirm for want of prosecution. We have examined the information, the instructions of the court, and the judgment and sentence, and we have discovered no error which will warrant a reversal of the judgment. The judgment is therefore affirmed and the cause remanded to the county court of Choctaw county with direction to enforce its judgment therein. *Page 662